 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Sadek and Cooper Law Office
 1315 Walnut Street
 Suite 502
 Philadelphia, PA 19107
 215-545-0008

 In re:                                                                                Case No.:            19-30999


                                                                                       Chapter:             13


             James E. Theisen                                                          Adv. No.:

                                                                                       Hearing Date:
                                                                                                            July 14, 2020 at 10:00am

                                                                                       Judge:               Altenburg



                                                               CERTIFICATION OF SERVICE

1. I,      Brad J. Sadek, Esw              :
                  represent        James E. Theisen              in the this matter.
                  am the secretary/paralegal for                     , who represents
              J     in the this matter.
                  am the           in the this case and am representing myself.

2.          On June 15, 2020 , I sent a copy of the following pleadings and/or documents to the parties listed in the
            chart below:

                        Debtor's Objection to Proof of Claim 6-1
                        Motion to Object to Claims of Ovation Sales Finance Trust


3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:           June 17, 2020                                                            /s/ Brad J. Sadek, Esq
                                                                                          Signature



                                                                               1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
      Name and Address of Party Served                                 Relationship of             Mode of Service
                                                                      Party to the Case
                                                                                          Hand-delivered
                                                                                          Regular mail
                                                                                          Certified mail/RR
 Ovation Sales Finance Trust                                                              E-mail
 Service Finance Company, LLC
 555 S Federal Highway
                                                                                          Notice of Electronic Filing (NEF)
 #200                                                                                     Other
 Boca Raton, FL 33432                                                Creditor             (as authorized by the court *)
                                                                                          Hand-delivered
                                                                                          Regular mail
                                                                                          Certified mail/RR
 Isabel C. Balboa                                                                         E-mail
 Chapter 13 Standing Trustee
 Cherry Tree Corporate Center
                                                                                          Notice of Electronic Filing (NEF)
 535 Route 38 - Suite 580                                                                 Other
 Cherry Hill, NJ 08002                                               Trustee              (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.




                                                                          2                                                 rev. 8/1/15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
